DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jun. 8, 2022 has been entered. 
Claim Interpretation
Applicant recites the method as a method of manufacturing an optical fiber glass base material.  This has been interpreted as intended use, since there are no positive steps including an optical fiber base material in the claim.
The Examiner interprets “a glass particulate deposit prepared through a vapor-phase axial deposition (VAD)” as positively reciting VAD and limitation “wherein the VAD method comprises reaction between the oxyhydrogen flame and the silicon tetrachloride or germanium tetrachloride during manufacturing” as further limiting the VAD process recited.  The Examiner interprets “during manufacturing” as referencing “preparing” through a VAD method.
Claim Rejections - 35 USC § 112
The rejections of claim 6 under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) are moot due to the cancellation of claim 6.  
However upon further review of the claims there are new grounds of rejection under 35 U.S.C. 112(b).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the oxyhydrogen flame" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the silicon tetrachloride" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the silicon tetrachloride” should be “a silicon tetrachloride”.
In claim 1, Applicant states “storing a glass particulate deposit through a vapor-phase axial deposition method in a storage chamber”, it is unclear to the Examiner if the “storing step” or preparation through VAD method is in the storage chamber.  Please clarify claim 1.  For Examination purposes, the Examiner interprets the step of storing is in a storage container.  
Claim 5 depends from claim 1 and is also indefinite for the same reasons as claim 1.  
Response to Arguments
Applicant’s arguments with respect to claim(s) against the prior art rejection dated Dec. 10, 2021 have been considered but are moot because the new grounds of rejection applied does not rely on  any teaching or matter specifically challenged in the argument.  The Fumio reference is no longer applied as argued, and new references and teachings have been applied.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma (JP2006131453A) in view of Ito et al. (JP080881234A), NJHealth (“Hazardous Substance Fact Sheet – Hydrogen Chloride”, https://nj.gov/health/eoh/rtkweb/documents/fs/1012.pdf, per Wayback machine available Dec. 2016, 8 pages), and Lindewald (US 2789059).
Regarding claim 1, Suganuma ([0002], [0006]-[0009]) discloses manufacturing a glass base material by a VAD method produces a porous base material (corresponding to a glass particulate deposit prepared through a VAD method) and storing the glass particulate deposit in a dedicated storage room (corresponding to a storage chamber) and inert gas having a humidity of 10% (~2.30 g/ m3) or less is contained in the dedicated storage chamber and the storage chamber has a humidity at 30% (~6.90 g/m3) or less, which provides for a humidity in the storage chamber within Applicant’s claimed range of 12 g/m3 or less claimed in claim 2.   Suganuma ([0013]) discloses storing the glass base material for a subsequent step of dehydration and transparency and ([0025] and storing for about 1 week in low humidity.   Suganuma ([0018]) specifically discloses an example where dry nitrogen having a humidity of 1% (~0.230 g/m3) used as the inert gas and the pressure in the chamber is maintained about 50 Pa higher than the pressure outside the chamber.  Based on this specific example, it would be obvious to a person having ordinary skill in the art, a humidity of approximately 1% (~0.230 g/m3) may also be maintained, which also provides for a specific example of the humidity in the storage chamber is maintained at 12 g/m3 or lower as claimed.
Suganuma ([0017]) further discloses in the VAD method a flame hydrolysis reaction in a burner comprising SiCl4, GeCl4, oxygen, and hydrogen to produce fine particles of GeO2 and SiO2 as core soot (i.e. porous based material).  Based on the disclosure of Suganuma, it would be obvious to a person having ordinary skill in the art, in a VAD method for the porous base material of Suganuma, the VAD method comprises a reaction between an oxyhydrogen flame and a silicon tetrachloride or germanium tetrachloride during manufacturing (i.e. VAD method).  
Suganuma fails to disclose a hydrogen chloride concentration maintained in the storage chamber.  However, Ito ([0007) discloses deposition of soot by a flame hydrolysis reaction with SiCl4 and GeCl4 and a corrosive gas such as HCl is generated and discharged outside of the reaction vessel through an exhaust port together with atmospheric gas air.  Ito discloses the soot is hot immediately after deposition, it is left in the reaction vessel until the temperature drops to some extent, but part of the HCl gas adsorbed in the soot also gradually diffuses into the reaction vessel.  Ito ([0015]) further discloses stopping the flow of raw material when a predetermined amount of soot accumulates in the reaction vessel and flowing inert gas to purge the piping.  Further, NJHealth discloses the workplace exposure limit, specifically the ACGIH threshold limit value (TLV) for HCl should not exceed 2ppm.  Both Suganuma and Ito discloses formation of a glass particulate deposit by a flame hydrolysis reaction with SiCl4.  The NJHealth reference is applicable in teaching acceptable workplace exposure limits for HCl.  Therefore, based on the combined teachings of Suganuma, Ito, and NJHealth, it would be obvious to a person having ordinary skill in the art, prior to storing the glass particle deposit in the storage room of Suganuma, to allow the glass particle deposit to cool and to diffuse the HCl gas adsorbed in the deposit while purging chlorides from the reaction lines and the reaction vessel, as taught by Ito, such that there is a safe exposure limit of HCl in the reaction vessel and HCl diffusing from the preform prior to transporting to the storage room of Suganuma.  Based on the teachings of NJHealth, it would be obvious to a person having ordinary skill in the art, the safe exposure limit to apply includes the ACGIH TLV limit of 2ppm or lower.  Further, as discussed above, Ito discloses only part of the HCl gas adsorbed into the soot diffuses into the reaction vessel and Suganuma discloses storage prior to a dehydration transparency step, it would be obvious to a person having ordinary skill in the art, based on disclosures by Suganuma, Ito, and NJHealth, storage prior to a dehydration step provides for further diffusion of the HCl gas adsorbed in the soot into the storage chamber, and it would be obvious to a person having ordinary skill in the art, to store the soot preform such that it provides for an acceptable workplace exposure limit, such as the ACGIH threshold limit value (TLV) for HCl does not exceed 2ppm.  Therefore, with the combined teachings of  Suganuma in view of Ito and NJHealth, it would be obvious to maintain the HCl concentration in the storage chamber at 2ppm or lower to provide for acceptable workplace exposure limits of HCl.  
Regarding the air supply port and an exhaust port, Suganuma further discloses (Fig. 1 and [0027], [0029]) air and nitrogen introduced into the storage chamber through inert gas inlet (2) and discloses an exhaust port (6).  Since Suganuma discloses an exhaust port so that internal pressure can be controlled, this provides for gas discharged from the exhaust port is re-supplied from the supply port into the storage chamber.  Suganuma fails to disclose details of the supplying of the inert gas and air, such as a blower fan.  However, Lindewald (figures and claim 1) discloses recycling inert gas to a storeroom and the use of a fan (i.e. blower fan) to exhaust and push gas into the chamber.  Both Lindewald and Suganuma discuss providing gas into a storage chamber.  Therefore, based on the additional teachings of Lindewald, it would be obvious to a person having ordinary skill in the art, to recycle the inert gas to the storage chamber of Suganuma in order to decrease waste, and therefore, a gas discharged from the exhaust port is re-supplied from the supply port into the storage chamber using a blower fan.
Regarding a chemical filter between the exhaust port and the blower fan, as discussed above, Lindewald discloses recycling of inert gas into a supply chamber and using a blower fan for exhaust and to push gas into the chamber.  As discussed in the rejection of claims 1 and 2 above, Suganuma discloses the inert gas having a humidity of 10% or less supplied to the storage chamber and a specific example of a 1% humidity gas and the storage chamber having a humidity of less than 30%, and obviousness of a chamber having a humidity of less than 1%.  Lindewald (Col. 2, lines 11-20) further discloses gas circulation including providing absorbents for moisture and/or impurities in the gas.  Both Lindewald and Suganuma discuss providing gas into a storage chamber, and based on the additional teachings of Lindewald, specifically gas circulation including adsorbents for impurities in the gas; it would be obvious to a person having ordinary skill in the art to further include adsorbents (i.e. a chemical filter) for impurities in the gas. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma (JP2006131453A) in view of Ito et al. (JP080881234A), NJHealth (“Hazardous Substance Fact Sheet – Hydrogen Chloride”, https://nj.gov/health/eoh/rtkweb/documents/fs/1012.pdf, per Wayback machine available Dec. 2006, 8 pages), and Lindewald (US 2789059) as applied to claim 1 above, and further in view of Yamagata (US2014/0182510A1)
Regarding claim 5, as in the rejection of claim 1 above, Lindewald discloses recycling of inert gas into a supply chamber and using a blower fan for exhaust and to push gas into the chamber.  Also discussed in the rejection of claim 1 above, Suganuma discloses the inert gas having a humidity of 10% or less supplied to the storage chamber a specific example of 1% humidity gas and the storage chamber having a humidity of less than 30% and obviousness of a the storage chamber having a humidity of less than 1%.  Lindewald (Col. 2, lines 11-20) further discloses gas circulation including providing absorbents for moisture and/or impurities in the gas.  Suganuma and Lindewald fail to specifically claim a dehumidifier.  However, as stated above Lindewald does disclose gas circulation including providing absorbents for moisture, and Yamagata ([0077]) discloses moisture content in a gas can also be controlled by a dehumidifier apparatus.  Suganuma, Lindewald, and Yamagata discuss moisture in gas and moisture control.  Therefore, based on the additional teachings of Lindewald and Yamagata, it would be obvious to a person having ordinary skill in the art, to further include a dehumidifier in the method of Suganuma in view of Ito, NJHealth, and Lindewald to control moisture during gas recirculation.  Further, since the gas is recirculated, it would be obvious to a person having ordinary skill in the art, the dehumidifier is provided after exhausting from the exhaust port and the blower fan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741